DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 4, 5, 9 and 10 are objected to because of the following informalities:   
Claim 1 recites “the vibration units” in line 6.  It is presumed to recite “the plurality of vibration units” (see line 5).
Claim 3 recites “the vibration units” in line 2.  It is presumed to recite “the plurality of vibration units” (see claim 1, line 5 and claim 2, line 4).
Claim 3 recites “when voltage is applied” in line 4.  It is presumed to recite “when the voltage is applied”.
Claim 4 recites “the vibration units” in line 2.  It is presumed to recite “the plurality of vibration units”.
Claim 5 recites “the vibration units” in line 2.  It is presumed to recite “the plurality of vibration units”.
Claim 9 recites “the vibration units” in line 7.  It is presumed to recite “the plurality of vibration units” (see lines 3 and 13).
Claim 10 recites “the vibration units” in line 7.  It is presumed to recite “the plurality of vibration units” (see lines 3 and 12).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 10 recites “A program” and does not fall within at least one of the four categories of patent eligible subject matter (i.e., A process, A machine, A manufacture, or A composition of matter).  This rejection may be overcome by amending “A program” to recite “A non-transitory computer readable medium comprising a program”.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (U.S. Pub 2020/0012345).

a plurality of vibration units that vibrate when voltage is applied (see at least Figures 2B-3, items 220a-e/352, 370, 330 and 310 & [0033-0034] note a power supply (330) transmits input voltage to one or more electrodes (370) of one or more haptic feedback components (220a-e) to individually, sequentially or concurrently control vibration of the one or more haptic feedback components (220a-e)); and 
a control unit that controls vibration to be generated in the plurality of vibration units (see at least Figures 2B-3, item 310 & [0047] note the controller (310) generates one or more haptic feedback parameters (e.g., an electrical control signal that indicates at least one of an amount of voltage, amplitude, pulse width, duty cycle, and the like) for reception at the power supply (330), wherein the power supply (330) generate an input voltage to one or more electrodes (370) of the haptic feedback components (220a-e, 350) to generate haptic feedback),
wherein the vibration units include a flexible, lightweight, and thin material, and are in surface contact with a portion to be presented with vibration (see at least Figures 5A-5D, items 500, 520 and 530 & [0061] note the haptic feedback components (220a-e, 350, 500) include a flexible, lightweight and thin material (520, 530) that is shaped to receive the user’s appendage & [0062] note the haptic feedback element (520) can be located on an upper surface of the flexible beam member (530) in contact with the user’s appendage & [0063] note thickness & [0064] note lamination & Figure 11A, items 1100 and 1120a-c & [0103-0104] note the haptic feedback component (220a-e, 350, 500, 1100) can be one or more layers of an electroactive substrate (1120) that can be directly coupled or attached to the user’s appendage, wherein input 
Regarding claim 2, Wang, as addressed above, discloses wherein the control unit generates a vibration signal for each of the plurality of vibration units, and controls vibration for the plurality of vibration units independently of one another (see at least [0034] note the one or more haptic feedback components (220a-e) can be controlled individually, sequentially or concurrently with respect to one another & [0047]).
Regarding claim 6, Wang, as addressed above, discloses wherein the plurality of vibration units are designed to be attached to and in contact with a plurality of portions of a hand of a user (see at least Figures 1, 2A, 2B, 5C, 5D, 8A and 11A-11D, items 220a-e, 350, 500, 1100 & [0061-0064] & [0103]).
Regarding claim 7, Wang, as addressed above, discloses wherein the plurality of vibration units are designed to be attached to and in contact with a plurality of portions of the body of a user (see at least Figures 1, 2A, 2B, 5C, 5D, 8A and 11A-11D, items 220a-e, 350, 500, 1100 & [0061-0064] & [0103]).
Regarding claim 9, Wang discloses a vibration presentation method implemented by a vibration presentation device (see at least Figure 1, item 110 & [0027-0028] note the wearable haptic apparatus (110) applies vibrations to the user) that includes: 
a plurality of vibration units that vibrate when voltage is applied (see at least Figures 2B-3, items 220a-e/352, 370, 330 and 310 & [0033-0034] note a power supply (330) transmits input voltage to one or more electrodes (370) of one or more haptic feedback components (220a-e) to individually, sequentially or concurrently control vibration of the one or more haptic feedback components (220a-e)); and 

the vibration units including a flexible, lightweight, and thin material, and being in surface contact with a portion to be presented with vibration (see at least Figures 5A-5D, items 500, 520 and 530 & [0061] note the haptic feedback components (220a-e, 350, 500) include a flexible, lightweight and thin material (520, 530) that is shaped to receive the user’s appendage & [0062] note the haptic feedback element (520) can be located on an upper surface of the flexible beam member (530) in contact with the user’s appendage & [0063] note thickness & [0064] note lamination & Figure 11A, items 1100 and 1120a-c & [0103-0104] note the haptic feedback component (220a-e, 350, 500, 1100) can be one or more layers of an electroactive substrate (1120) that can be directly coupled or attached to the user’s appendage, wherein input voltage from one or more of the electrodes (370) cause expansion or contraction of the haptic feedback component (1100)), 
the vibration presentation method comprising the steps of: 
generating a vibration signal for each of the plurality of vibration units (see at least [0034] & [0047]); and 
controlling vibration for the plurality of vibration units independently of one another (see at least [0034] & [0047]).

a plurality of vibration units that vibrate when voltage is applied (see at least Figures 2B-3, items 220a-e/352, 370, 330 and 310 & [0033-0034] note a power supply (330) transmits input voltage to one or more electrodes (370) of one or more haptic feedback components (220a-e) to individually, sequentially or concurrently control vibration of the one or more haptic feedback components (220a-e)); and 
a control unit that controls vibration to be generated in the plurality of vibration units (see at least Figures 2B-3, item 310 & [0047] note the controller (310) generates one or more haptic feedback parameters (e.g., an electrical control signal that indicates at least one of an amount of voltage, amplitude, pulse width, duty cycle, and the like) for reception at the power supply (330), wherein the power supply (330) generate an input voltage to one or more electrodes (370) of the haptic feedback components (220a-e, 350) to generate haptic feedback), 
the vibration units including a flexible, lightweight, and thin material, and being in surface contact with a portion to be presented with vibration (see at least Figures 5A-5D, items 500, 520 and 530 & [0061] note the haptic feedback components (220a-e, 350, 500) include a flexible, lightweight and thin material (520, 530) that is shaped to receive the user’s appendage & [0062] note the haptic feedback element (520) can be located on an upper surface of the flexible beam member (530) in contact with the user’s appendage & [0063] note thickness & [0064] note lamination & Figure 11A, items 1100 and 1120a-c & [0103-0104] note the haptic feedback component (220a-e, 350, 500, 1100) can be one or more layers of an electroactive substrate (1120) that can be directly coupled or attached to the user’s appendage, wherein input 
the program causing the computer to perform a process including the steps of: 
generating a vibration signal for each of the plurality of vibration units (see at least [0034] & [0047]); and 
controlling vibration for the plurality of vibration units independently of one another (see at least [0034] & [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub 2020/0012345) in view of Egron (U.S. Pub 2014/0290834).
Regarding claim 3, Wang, as addressed, above, discloses wherein the vibration units are formed with a laminated structure that expands and contracts when voltage is applied thereto via electrodes (see at least [0034] & [0047] & [0064-0065] & [0103]).
in which both surfaces of a dielectric layer that expands and contracts when voltage is applied thereto are interposed between electrodes.
It is known for vibration units to be arranged in different ways.  For example, Egron teaches a vibration unit in which both surfaces of a dielectric layer that expands and contracts when voltage is applied thereto are interposed between electrodes (see at least Figure 1A, items 10, 16, 12 and 14 & [0011] & [0058-0059]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Egron into Wang.  This provides a known alternative electroactive vibrating unit that can be used in place of, or in addition to, Wang’s electroactive vibrating units while providing predictable results.
Regarding claim 4, Wang in view of Egron, as addressed above, teach wherein the vibration units are formed with elastomer as a material (see at least [0011] of Egron & [0058-0059] of Egron).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub 2020/0012345) in view of Daniels (U.S. Pub 2018/0081439).
Regarding claim 5, Wang, as addressed above, discloses wherein the vibration units are formed in a shape and size that corresponds to a user’s appendage (see at least Figures 2A-2B & [0103]).
However, Wang does not specifically disclose formed in a tubular shape or a belt-like shape.
It is known to arrange a vibration unit in different ways.  For example, Daniels teaches a vibration unit that is formed in a tubular shape or a belt-like shape (see at least Figures 18-22, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Daniels into Wang.  This provides a known alternative wearable haptic device that can be used in place of, or in addition to, Wang’s wearable haptic device while providing predictable results (see [0028] of Wang, note the wearable haptic apparatus (100) is worn on the user’s hand/fingers & [0033] of Wang, note arm).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub 2020/0012345) in view of Chang (U.S. Pub 2016/0288708).
Regarding claim 8, Wang does not specifically disclose wherein the plurality of vibration units are attached to a plurality of portions of a seat belt of an automobile.
It is known to provide a user with various notifications.  For example, Chang teaches an immersion system wherein a plurality of vibration units are attached to a plurality of portions of a seat belt of an automobile (see at least [0005] note HMI for a vehicle & [0019] & [0020] note the seat belt gathers information about the user & [0050] note haptic sensors in the seat belt & [0051] note haptic outputs are integrated into the seat belt).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Chang into Wang.  This provides the ability to use Wang’s haptic monitoring system in a vehicle, thus enabling a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN WILSON/Primary Examiner, Art Unit 2687